Exhibit 10.91

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”). NO SALE, PLEDGE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE
WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER, REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.

THIS NOTE IS SUBJECT TO THE TERMS AND CONDITIONS OF THE PURCHASE AGREEMENT (AS
DEFINED BELOW).

NOTE

 

$2,000,000.00

   May 18, 2009

For value received, Anesiva, Inc., a Delaware corporation (the “Company”),
promises to pay to the order of Arcion Therapeutics, Inc. (together with its
successors and assigns, the “Holder”), the principal sum of Two Million Dollars
($2,000,000), together with interest accrued but unpaid thereon, upon the terms
of this Note (the “Note”).

Interest shall accrue from the date hereof until maturity at a continuously
compounding rate equal to ten percent (10%) per annum payable in cash; provided,
however, that, during the occurrence and continuance of an Event of Default (as
defined in that certain Secured Note Purchase Agreement, dated as of May 18,
2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”), among the Company and the Holder), interest
shall accrue at a continuously compounding rate equal to fourteen percent
(14%) per annum. All computations of interest shall be made on the basis of a
year of 365 or 366 days, as the case may be, for the actual number of days
(including the first day but excluding the last) occurring in the period for
which such interest is payable.

Unless earlier paid pursuant to the terms hereof or the Purchase Agreement or
accelerated in connection with an Event of Default, subject to the terms of the
Purchase Agreement, the outstanding principal and accrued but unpaid interest
shall be immediately due and payable on October 20, 2009 (the “Maturity Date”).
Company may prepay this Note at any time without penalty or premium.

1. This Note is issued pursuant to the terms of the Purchase Agreement. The
Holder is entitled to the benefit of, and is subject to certain restrictions
contained in, the Purchase Agreement and the other Related Documents.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Purchase Agreement. The indebtedness evidenced by this Note is
secured by certain collateral, as more particularly described in that certain
Pledge, Security and Collateral Agent Agreement, dated as of May 18, 2009 (as
may be further amended, restated, supplemented or modified from time to time,
the “Security Agreement”), among the Company, AlgoRx Pharmaceuticals, Inc. and
the Collateral Agent and that certain Guaranty, dated as of January 20, 2009 (as
may be further amended or modified from time to time, the “Guaranty”) by and
between AlgoRx Pharmaceuticals, Inc. and the Holder.



--------------------------------------------------------------------------------

Each holder of this Note will be deemed, by its acceptance hereof, to have
agreed to the provisions and to have made the representations and warranties set
forth in Section 4 the Purchase Agreement. Subject to the terms of the Purchase
Agreement, this Note is transferable by surrender hereof at the principal office
of the Company, duly endorsed or accompanied by a written instrument of transfer
duly executed by the registered holder of this Note or by any other method
permitted by the Purchase Agreement.

2. All payments hereunder shall be applied in the order provided for in the
Purchase Agreement. Whenever any payment hereunder shall be stated to be due, or
whenever any return payment date or any other date specified hereunder would
otherwise occur, on a day other than a Business Day, then such payment shall be
made, and such return payment date or other date shall occur, on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest hereunder.

3. All payments in respect of this Note shall be in immediately available lawful
money of the United States of America and shall be sent so as to be received no
later than 2 p.m. (Pacific time) on the date of payment, at the address
specified in the Purchase Agreement, or at such other address as may be
specified from time to time by such Holder in a written notice delivered to the
Company. All payments in respect of this Note shall be made unconditionally in
full without any deduction, set off, counterclaim or other defense. If any
scheduled payment date is not a Business Day, such payment shall be made on the
next succeeding Business Day.

4. The Company hereby waives demand, notice, presentment, protest and notice of
dishonor.

5. (a) The terms of this Note shall be construed in accordance with the laws of
the State of California, as applied to contracts entered into by California
residents within the State of California, which contracts are to be performed
entirely within the State of California. The Company hereby (i) submits to the
exclusive jurisdiction of the courts of the County of San Francisco, State of
California and the Federal courts of the United States sitting in the Northern
District of the State of California for the purpose of any action or proceeding
arising out of or relating to this Note, the Purchase Agreement and the Related
Documents; (ii) agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts; (iii) irrevocably waives
(to the extent permitted by applicable law) any objection that it now or
hereafter may have to the laying of venue of any such action or proceeding
brought in any of the foregoing courts, and any objection on the ground that any
such action or proceeding in any such court has been brought in an inconvenient
forum; and (iv) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner permitted by law.

(b) The parties agree that any dispute, controversy or claim (including any
counterclaim) (each, a “Dispute”) arising out of or relating to this Note, the
Purchase Agreement or any Related Documents shall be finally resolved by
confidential binding arbitration in San Francisco County, California as the sole
and exclusive method of resolving such dispute, controversy or claim. Any
Dispute shall be settled by arbitration under the rules then in effect of
JAMS/Endispute conducted by a single arbitrator reasonably acceptable to the
parties. The arbitrator shall have no power to amend this Note, the Purchase
Agreement or any Related

 

2



--------------------------------------------------------------------------------

Documents. The arbitrator shall issue an award in writing (including an
explanation of the grounds for such award) as promptly as practicable that shall
be final and binding on the parties. Judgment upon any award thus obtained may
be entered in any court having jurisdiction thereof. No action at law or in
equity based upon any claim arising out of or related to this Note, the Purchase
Agreement or any Related Documents shall be instituted in any court by any party
except (a) an action to compel arbitration pursuant to this Section 5(b); or
(b) an action to enforce an award obtained in an arbitration proceeding in
accordance with this Section 5(b). Pending the submission to arbitration and
thereafter until the arbitrator publishes its award, each party shall, except in
the event of termination, continue to perform all its obligations under this
Note, the Purchase Agreement and the Related Documents without prejudice to a
final adjustment in accordance with the award.

6. Notwithstanding any provision of this Note to the contrary, any payments
hereunder deemed to be interest shall not exceed the maximum rate permitted by
applicable law. To the extent that any interest otherwise paid or payable by the
Company to the Holder shall have been finally adjudicated to exceed the maximum
amount permitted by applicable law, such interest shall be retroactively deemed
to have been a required repayment of principal (and any such amount paid in
excess of the outstanding principal amount shall be promptly returned to the
Company).

7. Any term of this Note and the other Securities may be amended and the
observance of any term of this Note and the other Securities may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only in accordance with the terms of the Purchase Agreement. Any
such amendment or waiver shall be effective only for the specific instance and
for the specific purpose for which given.

8. No remedy herein conferred upon the Holder is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to every right or other remedy now or hereafter existing at law or in
equity or by statute or otherwise.

9. No course of dealing between the Company and the Holder or any delay on the
part of the Holder in exercising any rights or remedies shall operate as a
waiver of any such right or remedy of the Holder.

10. This Note shall be binding on and inure to the benefit of and be enforceable
by the Company, the Holder and their respective successors and assigns. The
Company may not assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder without the prior express written
consent of the Majority Investors. Any such purported assignment, transfer,
hypothecation or other conveyance by the Company without the prior express
written consent of the Majority Investors shall be void.

11. Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under all applicable laws and regulations.
If, however, any provision of this Note shall be prohibited by or invalid under
any such law or regulation in any jurisdiction, it shall, as to such
jurisdiction, be deemed modified to conform to the minimum requirements of such
law or regulation, or, if for any reason it is not deemed so modified, it shall
be ineffective and invalid only to the extent of such prohibition or invalidity
without affecting the remaining provisions of this Note, or the validity or
effectiveness of such provision in any other jurisdiction.

 

3



--------------------------------------------------------------------------------

12. This Note is issued pursuant to the Purchase Agreement and in connection
with the Security Agreement, the Pledge Agreement and the other Related
Documents. Material terms applicable to this Note are set forth in the Purchase
Agreement, the Security Agreement, the Pledge Agreement and the other Related
Documents. This Note shall be interpreted in a manner to give full effect to its
provisions and the provisions of the Purchase Agreement, the Security Agreement,
the Pledge Agreement and the other Related Documents.

13. The Company agrees to pay on demand all costs and expenses of the Holder,
and the reasonable fees and disbursements of its counsel (including the
allocated costs of internal counsel), in connection with: (i) any amendments,
modifications or waivers of the terms hereof or of the Purchase Agreement or of
any other Related Documents; (ii) the protection or preservation of the Holder’s
rights under this Note, under the Purchase Agreement or under any other Related
Documents, whether by judicial proceeding or otherwise; (iii) enforcement or
attempted enforcement of, and preservation of any rights under, this Note, the
Purchase Agreement or any other Related Documents; (iv) creating, maintaining
and perfecting Liens in favor of the Collateral Agent, for the benefit of the
Holder, including filing and recording fees and expenses, and (v) any
out-of-court workout or other refinancing or restructuring or in any bankruptcy
case, including, without limitation, any and all losses, costs and expenses
sustained by the Holder as a result of any failure by the Company to perform or
observe its obligations contained herein or in the Purchase Agreement or in any
of the other Related Documents.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

This Note has been issued in reliance upon the representations and warranties
and covenants and agreements of the Company and the Holder set forth in the
Purchase Agreement.

 

ANESIVA, INC. By:   /s/ Michael L. Kranda Name:   Michael L. Kranda Title:  
President and CEO

 

Accepted and Agreed: ARCION THERAPEUTICS, INC. By:   /s/ James N. Campbell, M.D
Name:   James N. Campbell, M.D. Title:   Chief Executive Officer

[SIGNATURE PAGE TO SECURITY]